
	
		I
		111th CONGRESS
		1st Session
		H. R. 3931
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2009
			Ms. Watson (for
			 herself, Mrs. Napolitano,
			 Ms. Chu, Mr. Filner, Mrs.
			 Capps, Mr. Baca,
			 Ms. Roybal-Allard,
			 Mrs. Bono Mack,
			 Mr. Farr, Mr. Honda, Mr.
			 Issa, Mr. Sherman,
			 Ms. Woolsey, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for
		  2 years the election to treat the cost of a qualified film or television
		  production as an expense which is not chargeable to a capital
		  account.
	
	
		1.Extension of treatment of
			 certain qualified film and television productions
			(a)In
			 generalSubsection (f) of
			 section 181 of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to qualified
			 film and television productions commencing after December 31, 2009.
			
